               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

  BRYAN URQUHART,

                             Plaintiff,

  v.                                                  Case No. 18-CV-879-JPS


  CORY ROESELER and ADVANCED
  CORRECTIONAL HEALTHCARE,                                            ORDER

                             Defendants.



       Plaintiff, a prisoner, brings this action pro se pursuant to 42 U.S.C.

§ 1983. This matter comes before the Court on Plaintiff’s motion for

appointment of counsel. (Docket #23). Plaintiff claims he needs counsel

appointed for him because he cannot afford to retain counsel himself and

he has attempted to secure pro bono counsel without success. Id. at 1.

       Plaintiff’s motion will be denied. As a civil litigant, Plaintiff has no

automatic right to court-appointed counsel. Luttrell v. Nickel, 129 F.3d 933,

936 (7th Cir. 1997). However, under 28 U.S.C. § 1915(e)(1), the “court may

request an attorney to represent any person unable to afford counsel.” The

court should seek counsel to represent the plaintiff if: (1) he has made

reasonable attempts to secure counsel; and (2) “‘the difficulty of the case—

factually and legally—exceeds the particular plaintiff’s capacity as a

layperson to coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th

Cir. 2013) (quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)).

The Seventh Circuit has emphasized that “[t]he question is not whether a

                                  Page 1 of 3
lawyer would present the case more effectively than the pro se plaintiff; ‘if

that were the test, district judges would be required to request counsel for

every indigent litigant.’” Pruitt, 503 F.3d at 655 (quoting Johnson v. Doughty,

433 F.3d 1001, 1006 (7th Cir. 2006)) (internal quotation omitted). Instead,

“[t]he question is whether the plaintiff appears competent to litigate his

own claims, given their degree of difficulty, and this includes the tasks that

normally attend litigation: evidence gathering, preparing and responding

to motions and other court filings, and trial.” Id.

       Here, Plaintiff does not claim to be incompetent, nor does he claim

that the difficulty of this case exceeds his ability to coherently present it.

(Docket #23 at 1). The only grounds for his request are that he cannot afford

a lawyer and none of the fourteen lawyers to whom he has written agreed

to take his case. Id. at 1–2. Without any averments from Plaintiff about his

inability to present this case on his own, and because Plaintiff’s only

substantive submission to date—his complaint—does not itself give the

Court reason to suspect incompetence, the Court is constrained to find that

recruitment of counsel is not justified at this time. Faced with a small pool

of lawyers willing to take on prisoner litigation, the Court cannot appoint

counsel without some good reason that the prisoner is actually incapable of

prosecuting his own case. Plaintiff has not presented such a reason.

Therefore, Plaintiff’s motion to appoint counsel will be denied without

prejudice.

       Finally, Plaintiff also filed a motion for a continuance of this case

while he continues to search for a lawyer and to allow him time to learn

more about the law underlying his case. (Docket #24). That motion will also

be denied. Plaintiff is expected to adhere to the Court’s schedule like any

                                  Page 2 of 3
other litigant. If he wants more time to find a lawyer and to study the law,

he may voluntarily dismiss this action and re-file when he is more

prepared. Of course, the new action would require payment of another

filing fee.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for appointment of counsel

(Docket #23) be and the same is hereby DENIED without prejudice; and

       IT IS FURTHER ORDERED that Plaintiff’s motion for a

continuance (Docket #24) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 15th day of January, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
